EXHIBIT 10.28 - JEPPESEN SERVICES AGREEMENT

Contract No. BAL-20463




MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT ("MSA") is made and entered into as of this _3_
day of _February_, 201_4 by and between JEPPESEN SANDERSON, INC. ("Jeppesen"), a
company organized and existing under the laws of the State of Delaware, U.S.A,
having its principal offices at 55 Inverness Drive East, Englewood, Colorado
80112-5498 and BALTIA AIR LINES, INC. ("Customer"), a company organized and
existing under the laws of New York having its principal office at JFK
International Airport, Building 151, Jamaica, New York.

RECITALS

WHEREAS, Jeppesen is engaged in the business of providing services and products
to aviation customers worldwide; and

WHEREAS, Customer is engaged in air transport activities which require certain
of Jeppesen's services and products; and

WHEREAS, Jeppesen desires to furnish Customer, and Customer desires to purchase
from Jeppesen, those services and products described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and promises of the parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Jeppesen and Customer do hereby agree as follows:



 1.  Services and Products to be Furnished. Jeppesen will furnish to Customer,
     subject to the terms and conditions of this MSA, the services and products
     ("Services") as specified in each services supplement ("Supplement"). Each
     individual Supplement will refer to a specific Service, will incorporate
     the terms and conditions of this MSA as an integral part of the Supplement,
     and will constitute the services agreement for such Service. This MSA and
     the Supplements will hereafter be collectively referred to herein as the
     "Agreement'.

     

 2.  Term and Renewal. The initial term of this MSA will commence on the date
     hereof and continue for a period of five (5) years. The term of any
     Supplement attached to this MSA will be in accordance with the term set
     forth therein; provided, however, in the event no term is set forth in the
     Supplement, the term will be in accordance with this MSA.
     
     Thereafter, this MSA will automatically renew for successive one ( 1) year
     periods. Either party may withhold consent to renewal of this MSA by
     providing written notice at least 180 days prior to the end of the initial
     term or any renewal term; provided, however that this MSA may not be
     terminated under this Section as long as any Supplement is still in effect.

 3.  Price. Customer agrees to pay to Jeppesen for Customer's receipt of any
     Service the prices set forth in the then-current fee schedule for such
     Service. All fees and other prices stated are net of withholding or other
     similar taxes to which such payments may be subject and are exclusive of
     value added or similar taxes. Fee schedules are subject to revision at any
     time with 30 days written notice.
 4.  Invoicing. Jeppesen will invoice Customer for any payments due hereunder.
     Payment terms are net 30 days from the date of invoice. In the event
     Jeppesen determines the creditworthiness of Customer is in question, a
     security deposit or advance payment may be required by Jeppesen. Customer's
     creditworthiness may be determined by Jeppesen based upon, among other
     things, public information that Customer is experiencing financial
     challenges or cash flow problems,
     
     
     
     Rev 29 October 1, 2013                       Page 1
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     Customer fails to make timely payments, or the change in legal structure of
     Customer. Customer will provide such deposit within 30 days after written
     notice by Jeppesen or make advance payment prior to receipt of Services, as
     the case may be. Customer is liable for all costs incurred by Jeppesen for
     collection of delinquent amounts.

     

 5.  Taxes. "Taxes" are defined as all taxes, fees, charges or duties and any
     interest, penalties, fines, or other additions to tax, including, but not
     limited to, income, withholding, sales, use, valueadded, gross receipts,
     stamp, excise, transfer ru1d similar taxes imposed by any domestic or
     foreign taxing authority arising out of or in connection with this
     Agreement Except for United States, German, Swedish and United Kingdom
     corporate income and/or trade taxes imposed on Jeppesen, Customer will be
     responsible for and pay all Taxes. If any payments to Jeppesen under this
     Agreement are subject to withholding tax, Customer will pay to Jeppesen
     such gross amount that after payment of the withholding tax, would result
     in the receipt by Jeppesen of the full amount due under this Agreement
     (i.e., Jeppesen will receive as net payments the full runount specified in
     this Agreement regardless of the amount of withholding taxes paid).
     Customer will notifY Jeppesen of the payment of any Taxes made in the name
     of Jeppesen and provide Jeppesen with the appropriate receipts for such tax
     payments. Jeppesen is responsible for all tax administration decisions for
     taxes imposed on Jeppesen.

     

 6.  Warranty and Limitation of Liabilities.
     
     A. Warranty. Each Supplement sets forth the express warranty, if any, as to
     each Service.
     
     B. DISCLAIMER AND RELEASE. THE CONDITIONS, REPRESENTATIONS, OBLIGATIONS,
     LIABILITIES AND WARRANTIES (IF ANY) OF JEPPESEN AND REMEDIES OF CUSTOMER
     SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND
     CUSTOMER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES,
     OBLIGATIONS AND LIABILITIES OF JEPPESEN, AND ANY OTHER RIGHTS, CLAIMS AND
     REMEDIES OF CUSTOMER AGAINST JEPPESEN, EXPRESS OR IMPLIED, ARISING BY LAW
     OR OTHERWISE, WITH RESPECT TO ANY CUSTOMER-SUPPLIED INFORMATION, THE
     SERVICES OR OTHER THINGS PROVIDED, AND ANY NONCONFORMANCE OR DEFECT IN THE
     DESIGN, ADEQUACY, ACCURACY, RELIABILITY, SAFETY, OR CONFORMANCE WITH
     GOVERNMENT STANDARDS OR REGULATIONS OF SUCH SERVICES OR OTHER THINGS
     PROVIDED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:
     
     (i) ANY IMPLIED WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY, OR
     FITNESS;
     
     (ii) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
     DEALING OR USAGE OF TRADE; (iii) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
     REMEDY ARISING IN STRICT LIABILITY OR IN TORT, WHETHER OR NOT ARISING FROM
     THE NEGLIGENCE OF JEPPESEN; AND
     
     (iv) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR
     DAMAGE TO ANY PROPERTY OF CUSTOMER, INCLUDING WITHOUT LIMITATION ANY
     AIRCRAFT.
     
     Rev 29 October 1, 2013                       Page 2
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     C. EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES. JEPPESEN WILL HAVE NO
     OBLIGATION OR LIABILITY WHATSOEVER, WHETHER ARISING IN CONTRACT (INCLUDING
     WARRANTY), TORT (WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF JEPPESEN),
     STRICT LIABILITY OR OTHERWISE
     
     (i) FOR LOSS OF USE, REVENUE OR PROFIT;
     
     (ii) FOR DAMAGES RESULTING FROM BUSINESS INTERRUPTION;
     
     (iii) FOR DAMAGES RESULTING FROM DELAY IN PERFORMANCE AND
     
     COST OF SUBSTITUTE PROCUREMENT;
     
     (iv) FOR COSTS OF REPRODUCTION OR RECOVERY OF DATA OR INFORMATION WinCH IS
     LOST IN WHOLE OR IN PART; OR
     
     (v) FOR ANY OTHER INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES ARISING OUT
     OF OR IN ANY WAY RELATED TO THIS AGREEMENT.
     
     D. If an arbitration panel or court of competent jurisdiction determines
     that applicable law implies warranties and liabilities which cannot be
     excluded or limited or which can only partly be excluded or limited, then
     the limit on Jeppesen's liability set forth in this Section will apply to
     the fullest extent permitted by law. If Jeppesen cannot exclude or limit a
     warranty or liability implied by law, this Agreement will be read and
     construed subject to such provisions of law.
     
     E. Effect of Limitation. The parties acknowledge that the limitations set
     forth in this Section were arrived at in consideration of the mutual
     agreements of the parties set forth herein, and are integral to the amount
     of fees charged for the Services provided hereunder, and recognize that
     were Jeppesen to assume any further liability beyond that set forth in this
     Section, such fees would be substantially higher.

 7.  Indemnities. Except to the extent of any claim or liability caused by
     Jeppesen's failure to provide the remedy contained in any express warranty
     set forth in a Supplement, Customer will indemnifY and hold harmless
     Jeppesen and its licensors, contractors, subcontractors and agents from and
     against all claims and liabilities (including claims by third parties), and
     costs and expenses (including attorneys' fees), incident thereto or
     incident to successfully establishing the right to indemnification, for
     injury to or death of any person or persons, including employees of
     Customer but not employees of Jeppesen, or for loss of or damage to any
     property, including without limitation any aircraft, arising out of or in
     any way relating to the utilization or processing of any Service or any
     other things provided to Customer under this Agreement, whether or not
     arising in strict liability or tort or occasioned by the negligence of
     Jeppesen, except to the extent of any obligation, liability, claim or
     remedy in tort is due to the recklessness or willful misconduct of
     Jeppesen. Customer's obligations under this indemnity will survive the
     expiration, termination, completion or cancellation of this Agreement.
     
     
     
     For purposes of this Section, the term "Jeppesen" includes Jeppesen, its
     parent company, their respective parents, affiliates, and the assignees of
     each, and their respective directors, officers, employees and agents.

 8.  Intellectual Propertv Rights. Jeppesen is the owner of or has licensed from
     third parties the intellectual property and proprietary rights embodied in
     or pertaining to Jeppesen's Services
     
     
     
     Rev 29 October 1, 2013                       Page 3
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     ("Jeppesen Intellectual Property"), all of which are and will remain the
     valuable property of Jeppesen and/or its third party licensors. Jeppesen
     Intellectual Property includes but is not limited to all skills, expertise,
     know-how and experience gained in creating and maintaining Jeppesen's
     proprietary databases, compilations of information, symbology, charts,
     compilations of charts, the chart format, data (but not including data
     obtained from third party source), Jeppesen software and its documentation
     and any modifications or other enhancements developed in the course of
     configuring, providing or managing the Services, and all trademarks, trade
     secrets, copyrights, patents and other intellectual and proprietary rights
     therein.
     
     Material from the Australian Aeronautical Information Publication has been
     used by agreement with Airservices Australia. For purposes of clarity,
     Jeppesen's Intellectual Property does not include data obtained from third
     party source that is included in Jeppesen's Services. Aspects of Jeppesen's
     Intellectual Property that are Jeppesen's trade secrets include the
     specific design and structure of the individual software programs and their
     interaction, and the unique programming techniques employed therein for
     certain tasks. Customer understands and agrees that (i) Jeppesen's
     Intellectual Property constitutes the valuable properties and trade secrets
     of Jeppesen embodying substantial creative efforts and confidential
     information, ideas and expressions; and (ii) Jeppesen's Intellectual
     Property is unpublished works; and (iii) the existence of any copyright
     notice will not be construed as an admission or presumption that
     publication has occurred. Except as otherwise provided herein or in any
     Supplement, Customer has no right to use any of Jeppesen's Intellectual
     Property, which may not be copied, reproduced, stored in a retrieval
     system, published or transmitted in whole or in part, in any form or by any
     means, whether electrical, mechanical, photocopying, recording or otherwise
     without the prior written permission of Jeppesen. Customer will observe
     strict confidentiality with regard to all aspects of Jeppesen's
     Intellectual Property in any form whatsoever.

 9.  Confidentiality and Non-Disclosure. This Section creates a non-disclosure
     agreement between the parties for any disclosure of confidential and
     proprietary information by one party to the other during the term of this
     MSA, thus eliminating the need for separate non-disclosure agreements.
     
     A. Confidential Information. For purposes of this Agreement, "Confidential
     Information" means written, documentary, oral or visual information of any
     kind disclosed by Jeppesen or Customer to the other, including, but not
     limited to, (i) the terms and conditions of this Agreement; (ii)
     information of a business, planning, marketing or technical nature,
     including financial data, plans, forecasts, market intelligence, concepts,
     fixed assets, customer information, strategies, agreements or other
     proprietary or confidential material which the disclosing party may, at its
     sole discretion, disclose to the receiving party, (iii) models, tools,
     hardware and software, and (iv) any documents, reports, memoranda, notes,
     files or analyses prepared by or on behalf of the receiving party that
     contain, summarize or are based upon any Confidential Information.
     
     B. Treatment and Protection.
     
     (i) Each party agrees to (i) hold in strict confidence all Confidential
     Information of the other party, (ii) where applicable only to this
     Agreement, use the Confidential Information solely to perform or to
     exercise its rights under this Agreement, and (iii) not transfer, display,
     convey or otherwise disclose or make available all or any part of such
     Confidential Information to any third party.
     
     (ii) The receiving party will not disclose all or any part of the
     disclosing party's Confidential Information to any agents, officers,
     directors, employees or representatives (collectively, "Representatives")
     of the receiving party except on a need-to-know basis. The receiving party
     agrees to inform its Representatives who receive the disclosing party's
     Confidential Information of the confidential
     
     Rev 29 October 1, 2013                       Page 4
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     and proprietary nature thereof and of such Representative's obligations
     with respect to the maintenance of such Confidential Information in
     conformance with the terms of this Section. Notwithstanding the foregoing,
     Jeppesen may disclose Confidential Information received from Customer to
     its affiliated companies, auditors, licensors, contractors, and
     subcontractors (collectively, "Jeppesen Representatives") on a need-to-know
     basis; provided that Jeppesen will remain responsible for the Jeppesen
     Representatives' compliance with this Section. (iii) Each party will take
     the same measures to protect against the disclosure or use of the other
     party's Confidential Information as it takes to protect its own proprietary
     or confidential information (but in no event will such measures be less
     than reasonable care). Each party represents that such degree of care
     provides adequate protection for its own confidential and proprietary
     information.
     
     (iv) The receiving party will immediately advise the disclosing party in
     writing of any misappropriation or misuse by any person of the disclosing
     party's Confidential Information of which the receiving party is aware.
     
     (v) Any documents or materials that are furnished by or on behalf of the
     disclosing party, and all other Confidential Information in whatever form,
     including documents, reports, memoranda, notes, files or analyses prepared
     by or on behalf of the receiving party, including all copies of such
     materials, will be promptly returned by the receiving party to the
     disclosing party upon written request by the disclosing party for any
     reason.
     
     C. Exclusions. Each party acknowledges that neither party is bound by the
     obligations hereto regarding Confidential Information that is proven to be:
     
     (i) publicly known through no fault of the receiving party or of any other
     person or entity that is similarly contractually or otherwise obligated to
     protect such Confidential Information;
     
     (ii) obtained independently from a third party without an obligation of
     confidentiality to the disclosing party and without breach of this Section;
     
     (iii) furnished to others by the disclosing party without similar
     restrictions on their right to use or disclose;
     
     (iv) known by the receiving party without any proprietary restrictions at
     the time of receipt of such information from the disclosing party; or
     
     (v) independently developed by the receiving party by persons who did not
     have access, directly or indirectly, to the Confidential Information of the
     other party.
     
     D. Disclosures Required by Law. The receiving party may disclose the
     Confidential Information of the other to the extent required under order of
     a court of competent jurisdiction, a valid administrative or congressional
     subpoena, law, rule, regulation (including any securities exchange
     regulation), or other governmental action provided that the receiving party
     (i) promptly notifies the disclosing party in writing prior to disclosure
     of the information, and (ii) assists the disclosing party, at the
     disclosing party's expense, in any attempt by the disclosing party to limit
     or prevent the disclosure of the Confidential Information.
     
     Rev 29 October 1, 2013                       Page 5
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     E. Remedies Upon Breach. Each rece1vmg party acknowledges that the
     Confidential Information of the disclosing party is central to the
     disclosing party's business and was developed by or for the disclosing
     party at a significant cost. Each party further acknowledges and agrees
     that the other party may have no adequate remedy at law if there is a
     breach or threatened breach of this Section. Accordingly, either party may
     be entitled to injunctive or other equitable relief to prevent or remedy
     such breach. Such remedy will not be deemed to be the exclusive remedy for
     any such breach of this Section, but will be in addition to all other
     remedies available at law or in equity to the disclosing party.
     
     F. No Licenses or Warranties. Confidential Information disclosed hereunder
     is provided "AS IS" without warranty of any kind. No license to the
     Receiving Party under any trade secrets or patents is granted or implied by
     conveying Confidential Information or other information to such party, and
     none of the information transmitted or exchanged constitutes any
     representation, warranty, assurance, guaranty or inducement with respect to
     the infringement of patents or other rights of others.
     
     G. Return or Destruction. Upon the termination or expiration of this MSA,
     the receiving party will, at its own expense, (i) destroy all Confidential
     Information and certify such destruction in writing to the disclosing
     party, or (ii) if requested by the disclosing party, promptly return to the
     disclosing party all Confidential Information (and all copies thereof). The
     receiving party will cease all further use of the other party' s
     Confidential Information. Notwithstanding the foregoing, each party may
     maintain one (1) copy of Confidential Information of the other party
     (excluding Jeppesen Services) solely for archival purposes.
     
     H. Survival. Each party's obligations set forth in the "Treatment and
     Protection" Section above will continue for a period of five (5) years from
     the termination of this MSA.
     
     

 10. Default and Remedies.
     
     
     
     A. Events of Default. The occurrence of any one or more of the following
     events ("Events of Default') will constitute a default under this
     Agreement:
     
     (i) Failure to timely pay any invoice due; or
     
     (ii) Breach of the "Export" Section of this Agreement; or
     
     (iii) A material breach of this Agreement (other than any payments due
     hereunder), which is not corrected or diligently prosecuted within 60 days
     after written notice thereof from the non-defaulting party; or
     
     (iv) A party hereunder becomes insolvent or bankrupt or makes an assignment
     for the benefit of creditors or consents to the appointment of a trustee or
     receiver or either is appointed for a party or for a substantial portion of
     a party's property without its consent, or bankruptcy, management,
     reorganization or insolvency proceedings me instituted by or against a
     party or the equivalent occurs in any jurisdiction to which the party is
     subject; or
     
     (v) A party hereunder dissolves, terminates or suspends its business or
     operations.
     
     B. Remedies and Waivers. Upon the occurrence of any one or more Events of
     Default, the non-defaulting party may immediately terminate this Agreement
     or any individual Supplement to which the Event of Default relates and, at
     its option and without notice,
     
     Rev 29 October 1, 2013                       Page 6
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     exercise any remedy (subject to the limitations of this Agreement) afforded
     by law, equity or this Agreement, which remedies, in the case of Jeppesen,
     will include but not be limited to, the recovery of any monies that would
     have been owing Jeppesen under the initial term of the Agreement. No
     failure or delay by a party to exercise any right or remedy will be a
     waiver thereof, nor will any written waiver or consent extend to any
     instance other than the one for which it is given. Without limiting the
     foregoing, the acceptance by Jeppesen of late invoice payments or other
     payments will not constitute waiver of Default in payment or of any other
     default. Notwithstanding any other provision of this Agreement, Jeppesen
     may set off any amounts owed to Customer including credits, overpayments or
     other forms of security or deposits including such amounts owed by an
     affiliate of Jeppesen against any amounts that Customer owes under this
     Agreement. Jeppesen may charge interest in the amount of one and one-half
     percent (1.5%) per month or the maximum amount permitted by law for any
     invoices in default.
     
     

 11. Effects of Termination.
     
     
     
     A. Return or Destruction of the Services. ln addition to all other Customer
     obligations set forth herein, upon termination of this Agreement or any
     individual Supplement for any reason whatsoever, Customer will, at its own
     expense and within ten (10) days of the date of Termination, return to
     Jeppesen all software and associated documentation (and all copies thereof)
     including but not limited to user manuals and backup media provided to
     Customer as part of the Services (the "Software"). Additionally, Customer
     agrees to delete from any machine storage (i.e., hard disk) previously
     loaded copies of all Software in all forms, including modifications and
     merged portions. ln lieu of the foregoing, Customer will destroy all
     Software in its possession and provide Jeppesen with written certification
     of such destruction. Notwithstanding anything to the contrary contained
     herein, Customer will not keep a copy of the Software for any reason
     whatsoever, including archival purposes.
     
     B. Survival of Provisions. Notwithstanding any termination of this
     Agreement, the parties' respective obligations under the "Taxes",
     "Disclaimer and Release", "Exclusion of Consequential and Other Damages",
     "Indemnities", "Intellectual Property", "Confidentiality and
     Non-Disclosure", "Effects of Termination", "Export", and "Governing Law"
     Sections and any other clauses that by their nature should survive
     termination, will survive any such Termination.

 12. Security Deposit. If, upon the occurrence of an Event of Default related to
     insolvency or bankruptcy as set forth above, and provided that Customer
     fails to pay any amounts (whether pre or post-petition) when due and
     Jeppesen elects not to terminate this Agreement or the applicable Service
     Supplement(s), then Customer will pay Jeppesen a security deposit equal to
     the most recent three (3) months invoices for Services. Such security
     deposit will be provided to Jeppesen by Customer within ten (10) days after
     written notice from Jeppesen to Customer.
 13. Force Majeure. Except for any payments due hereunder, neither party will be
     responsible or liable for any failure to perform due to unforeseen
     circumstances or to causes beyond its reasonable control, including but not
     limited to acts of God, war, riots, terrorism, embargoes, acts of civil or
     military authorities, fires, floods, earthquakes, accidents, labor unrest,
     interruptions in the delivery of required Services, failure of
     communications services, or shortage or failure of other critical materials
     or services for the duration of any such circumstances or cause.
 14. 14. Export. Customer is responsible for its compliance with any applicable
     export control restrictions, laws and regulations as may be modified from
     time to time, imposed by the governments of the United States and, if
     applicable, other countries. Customer will not attempt to, or knowingly
     export or re-export the Services or any products using such Services
     covered under this
     Rev 29 October 1, 2013                       Page 7
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     Agreement to any country, or national thereof, prohibited from obtaining
     such data, either directly or indirectly through affiliates, Licensees or
     subsidiaries of Customer.
     
     

 15. Miscellaneous Provisions.
     
     
     
     A. GOVERNING LAW. THIS AGREEMENT WILL BE INTERPRETED UNDER AND GOVERNED BY
     THE LAWS OF THE STATE OF COLORADO, U.S.A. WITHOUT RECOURSE TO CHOICE OF LAW
     STATUTES OR PRINCIPLES THAT WOULD OTHERWISE RESULT IN THE APPLICATION OF
     THE LAW OF ANY OTHER JURISDICTION TO THIS AGREEMENT. THE UNITED NATIONS
     CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY
     TO THIS AGREEMENT.
     
     B. Severability. If any term or provision of this Agreement is held invalid
     or unenforceable, such term or provision will be replaced by a valid and
     enforceable provision containing as close to the original intent of the
     parties as possible in light of the intent of this Agreement. The remainder
     of this Agreement will not be affected thereby and each remaining te1m and
     provision of this Agreement will be valid and enforceable to the fullest
     extent permitted by law.
     
     C. Notices. All notices required or permitted under this Agreement will be
     in writing and deemed sufficiently served if dispatched by certified or
     registered mail, postage prepaid, return receipt requested, or delivered
     via overnight courier, in person, or by facsimile to Jeppesen or Customer
     as the case may be, at the addresses specified below:
     
     As to Jeppesen: Jeppesen Sanderson, Inc.
     Attn: Senior Manager, Legal & Contracts
     55 Invemess Drive East
     Englewood, Colorado 80112-5498
     Phone: (303) 328-4556
     Fax.: (303) 328-4163 with a copy to: Jeppesen Sanderson, Inc.
     Attn: Ron Patton, Sales Director
     55 Inverness Drive East
     Englewood, Colorado 80112-5498
     Phone: (303) 328-4592
     Email: mn.natton@jeppeseu.mm As to Customer: Baltia Air Lines, Inc.
     Attn: Frank Acquavella, VP Operations
     JFK International Airport. Bldg 151
     Jamaica, New York 11430
     Phone: 718-244-8880
     Email: frankacquavella@sbcglobal.net
     
     The above-designated addresses for each party may be changed by written
     notification to the other party.
     
     D. Jeppesen Affiliates. Customer understands and agrees that Jeppesen or
     its affiliates, namely Jeppesen Sanderson, Inc., Jeppesen GmbH, Jeppesen
     U.K. Limited, and Jeppesen Systems AB (each individually a "Jeppesen
     Affiliate") may, as a contracting party, execute Supplements under this
     MSA, in which event the terms and conditions of the applicable Supplement
     and this MSA will be binding upon and inure to the benefit of
     
     
     
     Rev 29 October 1, 2013                       Page 8
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463
     
     only the Jeppesen Affiliate and Customer. Any Jeppesen Affiliate may
     invoice and receive payments for Services provided under a Supplement. In
     such event, the Jeppesen Affiliate will not be considered a contracting
     party hereunder and will only act as a subcontractor of Jeppesen performing
     billing suppmt.
     
     E. Assignment. This Agreement is for the benefit of and is binding upon
     each of the parties hereto and their respective successors and permitted
     assigns. No rights or duties of either party under this Agreement may be
     assigned, delegated or contracted to be assigned or delegated by either
     party except that:
     
     (i) Either party may assign its interest to a corporation that (a) results
     from any merger or reorganization of such party or (b) acquires
     substantially all the assets of such party;
     
     (ii) Jeppesen may assign any of its rights to receive money;
     
     (iii) Jeppesen may assign all or any part of its contractual rights and
     obligations to its ultimate parent company or any wholly-owned subsidiary
     thereof provided that Jeppesen will remain responsible for all obligations
     and liabilities and Customer will continue to deal exclusively with
     Jeppesen.
     
     No action taken by Customer or Jeppesen relating to the assigrunent of
     Customer's or Jeppesen's rights under this Agreement will subject Jeppesen
     or Customer to any liability beyond that in this Agreement.
     
     F. Dispute Resolution. Any dispute, claim or controversy of whatsoever kind
     or nature arising between the parties hereto as a result of this Agreement
     (if not resolved amicably) will be solely subject to the jurisdiction of
     the state or federal coarts located in Denver, Colorado and the parties
     specifically submit to the jurisdiction of such courts. The foregoing will
     not apply in the event a third party claims any injury, damage or loss
     against Jeppesen in a court or other proceeding wherein Customer is joined,
     interpleaded or impleaded by Jeppesen, or Customer is otherwise a necessary
     or indispensible party to the action or proceeding. Customer waives
     sovereign innnunity and related defeuses with respect to this Agreement.
     
     G. Entire Agreement. This Agreement, including all exhibits attached
     hereto, constitutes the entire agreement between Jeppesen and Customer with
     respect to the subject matter hereof, superseding any prior or
     contemporaneous oral or written agreements, representations, or
     understandings not specifically incorporated herein. The terms of this
     Agreement may not be amended except by a written document signed by duly
     authorized representatives of each of the parties. This requirement may
     only be modified by a written amendment to this Agreement.
     
     H. Conflicting Documents. In the event of a conflict between the terms and
     provisions of this MSA and any Supplement, the terms of any specific
     Supplement will govern. In the event Customer issues a purchase order for
     its request of Services, the terms and conditions of this Agreement will
     govern and take precedence over all terms and conditions contained on or
     referenced by such purchase order. In the event this Agreement is
     translated, this English version will govern and take precedence over any
     translation.
     
     Rev 29 October 1, 2013                       Page 9
     
     --------------------------------------------------------------------------------
     
     Contract No. BAL-20463

IN WITNESS WHEREOF, this MSA has been executed by the parties hereto as of the
day and year first written above.



JEPPESEN SANDERSON, INC.


By: ___ signed___
Name: ___Thomas Wede ___
Title: ___ President ___
                      BALTIA AIR LINES, INC.


By: ___ /signed/___
Name: ___ Frank A. Aquavella ___
Title: ___ VP of Operations ___




Rev 29 October 1, 2013                      Page 10